



Exhibit 10.1.1


This document is part of a prospectus covering securities that have been
registered under the Securities Act of 1933, as amended.  This document may be
used only in connection with our offer and sale of the securities hereunder. 
You cannot use this document to offer or sell the securities that you acquire
hereunder to anyone else.  A paper version of this document and the other
documents constituting the complete prospectus are available upon request by
contacting a representative in the compensation group in the Human Resources
department.



HEALTHSOUTH CORPORATION
2016 OMNIBUS PERFORMANCE INCENTIVE PLAN


ARTICLE 1
PURPOSE


1.1.    General. The purpose of the HealthSouth Corporation 2016 Omnibus
Performance Incentive Plan (the “Plan”) is to promote the success, and enhance
the value, of HealthSouth Corporation (the “Company”) and its subsidiaries, by
linking the personal interests of their employees, officers and directors to
those of Company stockholders and by providing such persons with an incentive
for outstanding performance. The Plan is further intended to provide flexibility
to the Company by increasing its ability to motivate, attract, and retain the
services of employees, officers and directors upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent. Accordingly, the Plan permits the grant of cash and equity incentive
awards from time to time to selected employees, officers and directors.


ARTICLE 2
EFFECTIVE DATE


2.1.    Effective Date. The Plan shall be effective as of May 9, 2016 (the
“Effective Date”), subject to its approval by the stockholders of the Company.
Unless terminated earlier by the Board, the Plan shall have a term of ten (10)
years commencing upon the Effective Date; provided, however, termination of the
Plan shall not cancel any Awards previously granted thereunder and provided
further that the applicable provisions of the Plan shall remain in effect
according to the terms of such Awards. If the Plan is approved and effective,
the Company shall not grant or issue new equity awards under any other currently
effective equity plan after the Effective Date.


ARTICLE 3
DEFINITIONS


3.1.    Definitions. When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:


(a)    “Award” means any grant or award of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Dividend Equivalents, Other Stock-Based Award, Cash Award, or any other right or
interest relating to Stock or cash, granted to a Participant under the Plan.


(b)    “Award Agreement” means an agreement, contract, other instrument or
document or other evidence approved by the Committee evidencing an Award. An
Award Agreement may be in an electronic medium, may be solely evidenced by a
notation on the Company’s books and records, and need not be signed by a
representative of the Company or a Participant. An Award Agreement may be in the
form of individual award agreements or certificates or a document describing the
terms and provisions of an Award or series of Awards under the Plan.


(c)    “Board” means the Board of Directors of the Company.
(d)    "Cash Award" means any grant or award that confers the right to receive
cash with the amount of such cash subject to achievement of one or more
specified Performance Goals and subject to such other restrictions and
conditions as may be established by the Committee.




--------------------------------------------------------------------------------





(e)    “Cause” means a conviction or no contest plea to a felony or moral
turpitude crime or an act of dishonesty, moral turpitude, an intentional,
negligent, or grossly negligent act detrimental to the best interests of the
Company or a Subsidiary, failure to perform assigned duties, poor performance of
assigned duties, breach of fiduciary duties to the Company, or violations of
Company policies or code of conduct as in effect and amended from time to time,
all as determined by the Committee; provided that, if a Participant is a
participant in an executive severance plan adopted by the Company, then “Cause”
for purposes of the Plan shall have the meaning set forth in such executive
severance plan.
(f)    “Change in Control” means any of the following events:
(i)    the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the 1934 Act, but
excluding, for this purpose, the Company or its subsidiaries, or any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the 1934 Act) of 30% or more of
either the then-outstanding shares of Common Stock or the combined voting power
of the Company’s then-outstanding voting securities entitled to vote generally
in the election of Directors; or
(ii)    during any period of up to 24 consecutive months, individuals who at the
beginning of such period constituted the Board (together with any new directors
whose election by the Board or whose nomination for election by the stockholders
of the Company was approved by a vote of a majority of the directors of the
Company then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease to constitute at least a majority of the Board; or
(iii)    the Company is liquidated or dissolved or adopts a plan of liquidation
or dissolution; or
(iv)    the consummation of a merger or consolidation of the Company with or
into another person or the merger of another person with or into the Company, or
the sale of all or substantially all the assets of the Company (determined on a
consolidated basis) to another person, other than a transaction following which
(A) in the case of a merger or consolidation transaction, holders of securities
that represented 100% of the combined voting power entitled to vote generally in
the election of directors of the Company immediately prior to such transaction
(or other securities into which such securities are converted as part of such
merger or consolidation transaction) own directly or indirectly at least a
majority of the combined voting power entitled to vote generally in the election
of directors of the surviving person in such transaction immediately after such
transaction and (B) in the case of a sale of assets, each transferee is owned by
holders of securities that represented at least a majority of the combined
voting power entitled to vote generally in the election of directors of the
Company immediately prior to such sale.


(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


(h)    “Committee” means the Compensation Committee of the Board, or any
successor thereto.


(i)    “Company” means HealthSouth Corporation, a Delaware corporation, or any
successor corporation.


(j)    “Covered Employee” means a covered employee as defined in Code Section
162(m)(3) and authoritative guidance thereunder.


(k)    “Disability” means, except as otherwise provided in an Award Agreement, a
physical or mental condition which is expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months and
which renders the Participant incapable of performing the work for which he is
employed or similar work, as evidenced by eligibility for and actual receipt of
benefits payable under a group disability plan or policy maintained by the
Company or any of its Subsidiaries that is by its terms applicable to the
Participant.


(l)    “Dividend Equivalent” means a right granted to a Participant under
Article 11.


(m)    “Effective Date” has the meaning assigned such term in Section 2.1.


(n)    “Full Value Award” means an Award other than in the form of an Option or
SAR which is settled by the issuance of stock.    


2

--------------------------------------------------------------------------------







(o)    “Fair Market Value” means (i) as of any given date, the closing price at
which the shares of stock were traded (or if no transactions were reported on
such date on the next preceding date on which transactions were reported) on the
New York Stock Exchange on such date, or, if different, the principal exchange
or automated quotation system on which such stock is traded, or (ii) should the
Committee elect, the average selling price or volume-weighted average price
(“VWAP”) on a given trading day or the VWAP over a series of pre-established
trading days preceding or following such given date. If the shares are neither
listed on the NYSE or another public exchange nor quoted on an inter-dealer
quotation system or if the term is being applied to property other than stock,
the amount determined by the Committee in its sole discretion to be the fair
market value thereof.


(p)    “Good Reason” shall mean, when used with reference to any Participant,
any of the following actions or failures to act, but in each case only if it
occurs while such Participant is employed by the Company and then only if it is
not consented to by such Participant in writing:
(i)    assignment of a position that is of a lesser rank than held by the
Participant prior to the assignment and that results in a material adverse
change in such Participant’s reporting position, duties or responsibilities or
title or elected or appointed offices as in effect immediately prior to the
effective date of such change;
(ii)    a material reduction in such Participant’s total compensation from that
in effect immediately prior to the Change in Control. For purposes of this
clause (ii), “total compensation” shall mean the sum of base salary, target
bonus opportunity and the opportunity to receive compensation in the form of
equity in the Company. Notwithstanding the foregoing, a reduction will not be
deemed to have occurred hereunder on account of (A) any change to a plan term
other than ultimate target bonus opportunity or equity opportunity, (B) the
actual payout of any bonus amount or equity amount, (C) any reduction resulting
from changes in the market value of securities or other instruments paid or
payable to the Participant, or (D) any reduction in the total compensation of a
group of similarly situated Participants that includes such Participant; or
(iii)    any change in a Participant’s status as a participant under any Change
in Control compensation plan of the Company if such change in status occurs
during the period beginning six (6) months prior to a Change in Control and
ending twenty-four (24) months after a Change in Control; or
(iv)    any change of more than fifty (50) miles in the location of the
principal place of employment of such Participant immediately prior to the
effective date of such change.
For purposes of this definition, none of the actions described in clauses (i)
through (iv) above shall constitute “Good Reason” if taken for Cause.
Additionally, none of the actions described in clauses (i) through (iv) above
shall constitute “Good Reason” with respect to any Participant if remedied by
the Company within thirty (30) days after receipt of written notice thereof
given by such Participant (or, if the matter is not capable of remedy within
thirty (30) days, then within a reasonable period of time following such thirty
(30) day period, provided that the Company has commenced such remedy within said
thirty (30) day period); provided that “Good Reason” shall cease to exist for
any action described in clauses (i) through (iv) above on the sixtieth (60th)
day following the later of the occurrence of such action or the Participant’s
knowledge thereof, unless such Participant has given the Company written notice
thereof prior to such date.
(q)    “Grant Date” means the date specified by the Committee on which a grant
of an Award shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.


(r)    “Incentive Stock Option” means an Option that meets the requirements of
Section 422 of the Code or any successor provision thereto.
(s)    “Non-Employee Director” means a director of the Company who is not an
employee of the Company or an affiliate.


(t)    “Non-Qualified Stock Option” means an Option that is not intended to be
an Incentive Stock Option.


(u)    “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option under the Plan shall be a Non-Qualified Stock Option or an Incentive
Stock Option.




3

--------------------------------------------------------------------------------





(v)    “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, which relates to or is valued by reference to Stock or other Awards
relating to Stock.


(w)    “Parent” means a corporation which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Company.


(x)    “Participant” means a person who, as an employee, officer or director of
the Company or any Subsidiary, has been granted an Award under the Plan.


(y)    “Performance Objectives” means the performance goals or objectives, if
any, established pursuant to the Plan for Participants who have been granted
Awards under the Plan. Performance Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or the Subsidiary, division, region, department or
function within the Company or Subsidiary in which the Participant is employed.
Performance Objectives may be specified in absolute terms, in percentages, or in
terms of growth from period to period or growth rates over time, as well as
measured relative to an established or specially-created index of Company
competitors or peers. Performance Objectives need not be based upon an increase
or positive result under a business criterion and could include, for example,
the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).
Performance Objectives may be based on any performance criteria, provided that
any performance criteria applicable to a Qualified Performance-Based Award shall
be limited to specified levels of or changes in the following metrics which may
or may not, at the Committee’s discretion and as applicable, be calculated in
accordance with generally accepted accounting principles in the United States:
(1) earnings (including, but not limited to, earnings per share); (2) profit
(including, but not limited to, net profit, gross profit, operating profit,
economic profit, profit margins or other profit measures); (3) net or operating
income; (4) revenue; (5) stock price or performance; (6) stockholder return; (7)
return measures (including, but not limited to, return on assets, capital,
equity or revenue); (8) EBITDA; (9) operating or EBITDA margins; (10) market
share; (11) expenses (including, but not limited to, expense management, expense
efficiency ratios or other expense measures); (12) business expansions or
consolidation (including but not limited to, acquisitions and divestitures);
(13) internal rate of return; (14) planning accuracy (as measured by comparing
planned results to actual results); (15) year-over-year patient volume growth;
(16) year-over-year changes in expense line items; (17) cash flow measures
(including, but not limited to, free cash flow), (18) prevention of failures of
internal controls or compliance, and (19) quality of care metrics (including,
but not limited to, PEM Score, functional improvement measures, patient
satisfaction and other metrics tracked by Medicare or Medicaid). Where
applicable, those metrics may be measured on the basis of the consolidated
Company, a Subsidiary, or a region or other subdivision of the business of the
Company. Except in the case of a Qualified Performance-Based Award (unless and
to the extent permitted under Code Section 162(m)), if the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company, or the manner in which it conducts its business, or
other events, circumstances or accounting entries that are unusual, nonrecurring
or unrelated to the performance of the Participant render the Performance
Objectives unsuitable (including, but not limited to, asset write-downs or
impairment charges, litigation or claim judgments or settlements, changes in tax
laws, material legislation changes, acquisitions and divestures, accounting
principles or other laws or provisions affecting reported results, unusual or
infrequently occurring items as described in Accounting Standards Codification
Topic 225-20 or Accounting Standards Update (ASU) 2015-01 (or any successor
pronouncement thereto) and/or management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, foreign exchange gains and losses, or any
other identifiable event of a nonrecurring or extraordinary nature), the
Committee may modify or adjust such Performance Objectives or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable. Notwithstanding the foregoing, the calculation
of the performance result for any metric may be subject to adjustment for such
pre-established items or events if the Committee deems appropriate and
equitable.


(z)    “Performance Share” means a bookkeeping entry that records the equivalent
of one share of Stock awarded pursuant to Article 9.


(aa)    “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $1.00 awarded pursuant to Article 9.


(bb)    “Plan” means the HealthSouth Corporation 2016 Omnibus Performance
Incentive Plan, as amended from time to time.


(cc)    “Plan Year” means the twelve-month period beginning January 1 and ending
December 31.


4

--------------------------------------------------------------------------------







(dd)    “Qualified Performance-Based Award” means an Award or portion of an
Award that is intended to qualify for the Section 162(m) Exemption. The
Committee shall designate any Qualified Performance-Based Award as such at the
time of grant.


(ee)    “Restricted Stock” means Stock granted to a Participant under Article 10
that is subject to certain restrictions and to risk of forfeiture.


(ff)    “Restricted Stock Unit” or “RSU” means a bookkeeping entry that records
a unit equivalent to one share of Stock awarded pursuant to Article 12.


(gg)    “Retirement” means, except as otherwise provided in an Award Agreement,
the voluntary termination of employment by a Participant after attaining (a) age
65 or (b) in the event that the Participant has been employed by the Company for
ten (10) or more years on the date of such termination, age 60.


(hh)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.


(ii)    “Specified Employee” means a specified employee as defined in Code
Section 409A or authoritative guidance thereunder.


(jj)    “Stock” means the $.01 par value Common Stock of the Company, and such
other securities of the Company as may be substituted for Stock pursuant to
Article 16.


(kk)    “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a share of Stock as of the date of exercise of the SAR
over the grant price of the SAR, all as determined pursuant to Article 8.


(ll)    “Subsidiary” means a corporation or other entity in which the Company
has a direct or indirect ownership or other equity interest.


(mm)    “1933 Act” means the Securities Act of 1933, as amended from time to
time.


(nn)    “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.


ARTICLE 4
ADMINISTRATION


4.1.    Committee. The Plan shall be administered by the Compensation Committee
of the Board or, at the discretion of the Board from time to time, by the Board.
The Committee shall consist of three or more members of the Board. It is
intended that the directors appointed to serve on the Committee shall be
“non-employee directors” (within the meaning of Rule 16b-3 promulgated under the
1934 Act) and “outside directors” (within the meaning of Code Section 162(m) and
the regulations thereunder) to the extent that Rule 16b-3 and, if necessary for
relief from the limitation under Code Section 162(m) and such relief is sought
by the Company, Code Section 162(m), respectively, are applicable. However, the
mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements shall not invalidate any Award made by the Committee
which Award is otherwise validly made under the Plan. During any time that the
Board is acting as administrator of the Plan, it shall have all the powers of
the Committee hereunder, and any reference herein to the Committee (other than
in this Section 4.1) shall include the Board.


4.2.    Authority of Committee. The Committee has the exclusive power, authority
and discretion to:


(a)    Designate Participants;
        
(b)    Determine the type or types of Awards to be granted to each Participant;
        


5

--------------------------------------------------------------------------------





(c)    Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
        
(d)    Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award (including forfeiture
provisions), any schedule or provisions for lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers of
vesting or forfeiture provisions, based in each case on such considerations as
the Committee in its sole discretion determines;
        
(e)    Determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
        
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Participant and which may be in the form of a document evidencing
multiple Awards to one or more Participants;
        
(g)    Decide all other matters that must be determined in connection with an
Award;


(h)    Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
        
(i)    Make all other decisions, determinations and interpretations that may be
required or authorized under the Plan or as the Committee deems necessary or
advisable to administer the Plan;
        
(j)    Amend the Plan or any Award Agreement as provided herein; and


(k)    Adopt such modification, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or a Subsidiary may operate, in order to assure the viability
of the benefits of Awards granted to Participants located in such other
jurisdictions and to meet the objectives of the Plan.


Notwithstanding the above, the Board or the Committee may, by resolution,
delegate to officers, employees or directors of the Company or any of its
Subsidiaries the authority to determine individuals to be recipients of Awards
under the Plan, as well as the authority to determine the number of Shares of
Stock to be subject to such Awards and the terms of such Awards; provided
however, that such delegation of duties and responsibilities may not be made
with respect to the grant of Awards to individuals (a) who are subject to
Section 16(a) of the 1934 Act at the Grant Date, or (b) who, as of the Grant
Date, are reasonably anticipated to become Covered Employees during the term of
the Award. The acts of such delegates shall be treated hereunder as acts of the
Committee and such delegates shall report regularly to the Board and the
Committee regarding the delegated duties and responsibilities and any Awards so
granted.


4.3.    Decisions Binding. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.


4.4.    Award Agreements. Each Stock-based Award shall be evidenced by an Award
Agreement. Each Award Agreement shall include such provisions, not inconsistent
with the Plan, as may be specified by the Committee.


ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1.    Number of Shares. Subject to adjustment as provided in Sections 5.3(a)
and 17.1, the aggregate number of shares of Stock reserved and available for
Awards under the Plan on or after May 9, 2016 shall be fourteen million
(14,000,000) shares. The total number of shares that may be granted as Incentive
Stock Options is one million (1,000,000) shares.


5.2.    Reduction Ratio. For purposes of Section 5.1, each share of Stock
subject to an Award, other than an Option or SAR, shall reduce the number of
shares of Stock available for Awards by 2.65 shares (the “Fungibility Ratio”).
The number of


6

--------------------------------------------------------------------------------





shares of Stock available for Awards shall be reduced by one (1) share for each
Option or SAR. If the exercise of the Option or SAR with respect to a share of
Stock cancels an associated or tandem SAR or Option, respectively, with respect
to such share, the associated or tandem Option and SAR shall, in the aggregate,
reduce the available count by one share only. Awards that can be settled only in
cash shall not reduce the number of shares of Stock available for issuance under
the Plan.


5.3.    Share Counting.


(a)    The following (as modified by the Fungibility Ratio) shall not reduce, or
may be added back to, the number of authorized shares of Stock available for
issuance under the Plan:


(1)    Common Stock reserved for issuance upon exercise or settlement, as
applicable, of Awards granted under the Plan to the extent the Awards expire or
are forfeited, canceled or surrendered;


(2)    Restricted Stock granted under the Plan, to the extent such Restricted
Stock is forfeited under Section 16.8 or is otherwise surrendered to the Company
before the restricted period expires;


(3)    Awards, to the extent the payment is actually made in cash;
    
(4)    Shares reserved for issuance upon grant of Performance Share or
Performance Unit or Other Stock-Based Award, to the extent the number of
reserved shares exceeds the number of shares actually issued upon determination
of the satisfaction of the related Performance Objectives;


(5)    Shares reserved for issuance upon grant of RSUs, to the extent the number
of reserved shares exceeds the number of shares actually issued upon settlement
of RSUs; and


(6)    Shares withheld by, or otherwise remitted to, the Company to satisfy a
Participant’s tax withholding obligations upon the lapse of restrictions on Full
Value Awards granted under the Plan or upon any other payment or issuance of
shares under the Plan not prohibited under Section 5.3(b)(2) below.


(b)    The following shares of Stock shall not become available for issuance
under the Plan:
(1)    Shares withheld by, or otherwise remitted to, the Company as full or
partial payment of the exercise price of an Option granted under the Plan;


(2)    Shares withheld by, or otherwise remitted to, the Company to satisfy a
Participant’s tax withholding obligations upon the lapse of restrictions on the
exercise of Options or SARs granted under the Plan;


(3)     Shares not issued upon the settlement of a SAR that settles in shares of
Stock;


(4)    Shares remaining available for issuance (and not associated with previous
grants or awards) under any prior plan of the Company after the Effective Date;
and


(5)    Shares reacquired by the Company in the open market or otherwise using
cash proceeds from the exercise of Options or, after the Effective Date, options
under any prior plan.


(c)    Substitute Awards granted pursuant to Section 16.10 of the Plan shall not
count against the shares of Stock otherwise available for issuance under the
Plan under Section 5.1.
(d)    Shares reserved for issuance in connection with grants or awards under
any prior plan of the Company outstanding as of the Effective Date may be added
to the number of authorized shares of Stock available for issuance under the
Plan, to the extent such shares would have been added back pursuant to this
Section 5.3 had such grants or awards been made under the Plan.
(e)    Shares available under a stockholder approved plan of an entity which is
acquired by, or merged with and into, the Company (as such shares are
appropriately adjusted to reflect the financial effect of the transaction in
accordance with relevant legal requirements), shall (subject to applicable stock
exchange requirements) be available for


7

--------------------------------------------------------------------------------





the granting of Awards hereunder, and shall not count against the shares of
Stock otherwise available for issuance under Section 5.1.


5.4.    Annual Award Limits. The following limits (each an “Annual Award Limit”,
and collectively, “Annual Award Limits”) shall, subject to adjustment as
provided in Section 17.1, apply to grants of Awards under the Plan:


(a)    Options: The maximum aggregate number of shares of Stock subject to
Options which may be granted in any period consisting of two consecutive Plan
Years to any one Participant shall be 1,000,000.


(b)    SARs: The maximum aggregate number of shares of Stock subject to SARs
which may be granted in any period consisting of two consecutive Plan Years to
any one Participant shall be 1,000,000.


(c)    Performance Shares: For Awards of Performance Shares that are intended to
be Qualified Performance-Based Awards, the maximum aggregate number of shares of
Stock subject to Awards of Performance Shares which may be granted in any period
consisting of two consecutive Plan Years to any one Participant shall be
1,000,000.


(d)    Performance Units: The maximum aggregate amount that may be granted to
any one Participant in any period consisting of two consecutive Plan Years shall
be $10,000,000 of associated bookkeeping entry value. If, after an amount has
been earned with respect to a Cash Award, the delivery of such amount is
deferred, any additional amount attributable to earnings during the deferral
period shall be disregarded for purposes of this limitation.
(e)    Cash Awards: For Cash Awards that are intended to be Qualified
Performance-Based Awards, the maximum aggregate amount that may be granted to
any one Participant in any period consisting of two consecutive Plan Years shall
be $10,000,000. If, after an amount has been earned with respect to a Cash
Award, the delivery of such amount is deferred, any additional amount
attributable to earnings during the deferral period shall be disregarded for
purposes of this limitation.
(f)    Restricted Stock: The maximum aggregate number of shares of Stock that
are intended to be Qualified Performance-Based Awards of Restricted Stock which
may be granted in any period consisting of two consecutive Plan Years to any one
Participant shall be 1,000,000.


(g)    Restricted Stock Units: The maximum aggregate number of shares of Stock
that are intended to be Qualified Performance-Based Awards of Restricted Stock
Units which may be granted in any period consisting of two consecutive Plan
Years to any one Participant shall be 1,000,000 and the associated bookkeeping
entry value shall not exceed Fair Market Value (determined on the date of grant)
of such number of shares.


(h)    Other Stock-Based Awards: The maximum aggregate number of shares of Stock
that are intended to be Qualified Performance-Based Awards of Other Stock-Based
Awards which may be granted in any period consisting of two consecutive Plan
Years to any one Participant shall be 1,000,000 shares or the Fair Market Value
of such number of shares (determined on the date of grant).
5.5.    Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, Stock held in
treasury, or Stock purchased on the open market.


5.6.    Minimum Vesting Requirements. Except with respect to Full Value Awards
accounting for not greater than 5% of the aggregate number of shares of Stock
reserved and available for Awards under Section 5.1 or as otherwise provided in
Section 16.6, Full-Value Awards granted under the Plan to an employee shall
either (i) be subject to a minimum vesting period of three years (which may
include graduated vesting within such three-year period) or one year if the
vesting is based on Performance Objectives, or (ii) be granted solely in lieu of
cash compensation.


ARTICLE 6
ELIGIBILITY


6.1.    General. Awards may be granted only to individuals who are employees,
officers or directors of the Company or employees or officers of a Parent or
Subsidiary.




8

--------------------------------------------------------------------------------





ARTICLE 7
STOCK OPTIONS


7.1.    General. The Committee is authorized to grant Options to Participants on
the following terms and conditions:


(f)    Exercise Price. The exercise price per share of Stock at which an Option
is granted shall be determined by the Committee, provided that the exercise
price for any Option (other than an Option issued as a substitute Award pursuant
to Section 16.10) shall not be less than the Fair Market Value as of the Grant
Date. Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Options may not be amended to reduce the exercise price or to cancel
or replace outstanding underwater Options in exchange for cash, other awards or
Options with an exercise price that is less than the exercise price of the
corresponding original Options without stockholder approval.


(g)    Time and Conditions of Exercise. The Award Agreement shall specify the
time or times at which an Option may be exercised in whole or in part. The Award
Agreement shall specify the performance or other conditions, if any, that must
be satisfied before all or part of an Option may be exercised. The Committee may
waive any exercise provisions at any time in whole or in part based upon factors
as the Committee may determine in its sole discretion so that the Option becomes
exercisable at an earlier date. The Award Agreement may provide that an Option
shall automatically exercise by means of a net settlement on a given date in the
event that the expiration date occurs at a time that the participant is
prohibited by law or Company policy from trading in security of the Company and
such Option is in the money.


(h)    Lapse of Option. The Option shall lapse ten years after it is granted,
unless an earlier option expiration date is set forth in the Award Agreement,
and unless an earlier lapse occurs under Section 16.8. The original term of an
Option may not be extended without the prior approval of the Company’s
stockholders.


(i)    Payment. The Award Agreement shall specify the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements) and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants.
        
(j)    Evidence of Grant. All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
provisions, not inconsistent with the Plan, as may be specified by the
Committee.        


9

--------------------------------------------------------------------------------





ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1.    Grant of SARs. The Committee is authorized to grant SARs to Participants
on the following terms and conditions:


(i)    Right to Payment. Upon the exercise of a SAR, the Participant to whom it
is granted has the right to receive the excess, if any, of:


(1)    The Fair Market Value of one share of Stock on the date of exercise; over


(2)    The grant price of the SAR as determined by the Committee, which shall
not be less than the Fair Market Value of one share of Stock on the Grant Date
except in connection with a SAR issued as a substitute Award pursuant to Section
16.10. Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding SARs may not be amended to reduce the exercise price or to cancel or
replace outstanding underwater SARs in exchange for cash, other awards or SARs
with an exercise price that is less than the exercise price of the corresponding
original SARs without stockholder approval.


(j)    Other Terms. All awards of SARs shall be evidenced by an Award Agreement.
The terms, methods of exercise, methods of settlement, form of consideration
payable in settlement, and any other terms and conditions of any SAR shall be
determined by the Committee at the time of the grant of the Award and shall be
reflected in the Award Agreement.


(k)    Freestanding SARs. A SAR which is not granted in tandem with an Option or
a similar right granted under any other plan of the Company shall be subject to
the following:


(1)    Each grant shall specify in respect of each freestanding SAR the grant
price of the SAR;


(2)    Successive grants may be made to the same Participant regardless of
whether any freestanding SAR previously granted to such Participant remain
unexercised; and


(3)    Each grant shall specify the period or periods of continuous employment
of the Participant by the Company or any Subsidiary that are necessary before
the freestanding SARs or installments thereof shall become exercisable, and any
grant may provide for the earlier exercise of such rights in the event of
acceleration under Article 15.


(l)    Payment in Cash or Shares. Any grant may specify that the amount payable
upon the exercise of a SAR may be paid by the Company in cash, shares of Stock
or any combination thereof and may (i) either grant to the Participant or
reserve to the Committee the right to elect among those alternatives or (ii)
preclude the right of the Participant to receive and the Company to issue shares
of Stock or other equity securities in lieu of cash.


(m)    Exercise Period. Any grant may specify (i) a waiting period or periods
before SARs shall become exercisable and (ii) permissible dates or periods on or
during which SARs shall be exercisable. No SAR granted under the Plan may be
exercised more than ten years from the Grant Date. The original term of an SAR
may not be extended without the prior approval of the Company’s stockholders.


ARTICLE 9
PERFORMANCE SHARES OR PERFORMANCE UNITS


9.1.    Grant of Performance Shares or Performance Units. The Committee is
authorized to grant Performance Shares or Performance Units to Participants on
such terms and conditions as may be selected by the Committee. The grant of a
Performance Share to a Participant will entitle the Participant to receive at a
specified later time a specified number of shares, or the equivalent cash value
if the Committee so provides, if the Performance Objectives established by the
Committee are achieved and the other terms and conditions thereof are satisfied.
The grant of a Performance Unit to a Participant will entitle the Participant to
receive at a specified later time a specified dollar value in cash or other
property (including shares) as determined by the Committee, if the Performance
Objectives in the Award are achieved or attained and the other terms and
conditions thereof are satisfied. All


10

--------------------------------------------------------------------------------





Awards of Performance Shares or Performance Units shall be evidenced by an Award
Agreement. The Award Agreement shall specify the number of Performance Shares or
Performance Units to which it pertains; provided that such number may be
adjusted to reflect changes in compensation or other factors. Further, the Award
Agreement shall state that the Performance Shares or Performance Units are
subject to all of the terms and conditions of the Plan and such other terms and
provisions as the Committee may determine consistent with the Plan. An Award of
Performance Shares or Performance Units may or may not be designated as a
Qualified Performance-Based Award, as determined by the Committee.


9.2.    Right to Payment. A grant of Performance Shares or Performance Units
gives the Participant rights, valued as determined by the Committee, and payable
to, or exercisable by, the Participant to whom the Performance Shares or
Performance Units are granted, in whole or in part, as the Committee shall
establish at grant or thereafter. The Committee shall set Performance Objectives
and other terms or conditions to payment of the Performance Shares or
Performance Units in its discretion which, depending on the extent to which they
are met, will determine the number and value of Performance Shares or
Performance Units that will be paid to the Participant.


9.3.    Performance Period. The performance period with respect to each
Performance Share or Performance Unit shall commence on the date specified in
the Award Agreement and may be subject to earlier termination in the event of an
acceleration under Article 15.


9.4.    Threshold Performance Objectives. Each grant may specify in respect of
the specified Performance Objectives a minimum acceptable level of achievement
or attainment below which no payment will be made and may set forth a formula
for determining the amount of any payment to be made if performance is at or
above such minimum acceptable level but falls short of the maximum achievement
of the specified Performance Objectives.


9.5.    Payment of Performance Shares and Performance Units. Awards of
Performance Shares or Performance Units may be payable in cash, Stock,
Restricted Stock, or Restricted Stock Units in the discretion of the Committee,
and have such other terms and conditions as determined by the Committee and
reflected in the Award Agreement. For purposes of determining the number of
shares of Stock to be used in payment of a Performance Unit denominated in cash
but payable in whole or in part in Stock or Restricted Stock, the number of
shares to be so paid will be determined by dividing the cash value of the Award
to be so paid by the Fair Market Value of a share of Stock on the date of
determination by the Committee of the amount of the payment under the Award.




ARTICLE 10
AWARDS OF RESTRICTED STOCK


10.1.    Grant of Restricted Stock. The Committee is authorized to make Awards
of Restricted Stock to Participants in such amounts and subject to such terms
and conditions as may be selected by the Committee. All Awards of Restricted
Stock shall be evidenced by an Award Agreement setting forth the terms,
conditions and restrictions applicable to the Award. Each grant of Restricted
Stock shall constitute an immediate transfer of the ownership of Stock to the
Participant in consideration of the performance of services, subject to the
substantial risk of forfeiture and restrictions on transfer hereinafter referred
to.


10.2.    Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability as the Committee may impose. Such restrictions
may include, without limitation, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock, and provisions
subjecting the Restricted Stock to a continuing risk of forfeiture in the hands
of any transferee. These restrictions may lapse separately or in combination at
such times, under such circumstances, in such installments, upon the
satisfaction of Performance Objectives or otherwise, as the Committee determines
at the time of the grant of the Award or thereafter.


10.3.    Consideration. Each grant may be made without additional consideration
from the Participant or in consideration of a payment by the Participant that is
less than the Fair Market Value on the Grant Date.


10.4.    Dividends, Voting and Other Ownership Rights. Unless otherwise provided
in an Award Agreement or any special Plan document governing an Award, an Award
of Restricted Stock shall entitle the Participant to all of the rights of a
stockholder with respect to Restricted Stock (including voting and other
ownership rights) throughout the restricted period; provided, dividends
(including the proceeds of reinvested dividends) shall be paid with respect to a
performance-based Restricted Stock Award only to the extent the underlying Award
has vested in accordance with the Plan and the applicable Award Agreement, and
all other dividends rights shall be forfeited. Participants may only be entitled
to dividends if permissible under the agreements or instruments governing the
Company’s indebtedness.




11

--------------------------------------------------------------------------------





10.5.    Performance-Based Restricted Stock. Any Award or the vesting thereof of
Restricted Stock may be predicated on or further conditioned upon the
achievement or attainment of Performance Objectives established by the Committee
and may or may not be designated as a Qualified Performance-Based Award, as
determined by the Committee.


10.6.    Reinvesting. Any grant may require that any or all dividends (if
permitted under the agreements or instruments governing the Company’s
indebtedness) or other distributions paid on the Restricted Stock during the
period of such restrictions be automatically sequestered and reinvested in
additional shares of Stock, which may be subject to the same restrictions as the
underlying Award or such other restrictions as the Committee may determine.


10.7.    Issuance of Restricted Stock. Restricted Stock issued under the Plan
following vesting shall be evidenced in a manner authorized by the General
Corporation Law of the State of Delaware and may be evidenced in any such manner
as the Committee shall determine. If certificates representing shares of
Restricted Stock are registered in the name of the Participant, certificates
must bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock or otherwise must be subject to
reasonable precautions intended to prevent unauthorized transfer.


ARTICLE 11
DIVIDEND EQUIVALENTS


11.1.    Grant of Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to Participants with respect to Full Value Awards, and only
Full Value Awards, granted hereunder, subject to such terms and conditions as
may be selected by the Committee (if permitted under agreements or instruments
governing the Company’s indebtedness). Dividend Equivalents shall entitle the
Participant to receive payments equal to dividends with respect to all or a
portion of the number of shares of Stock subject to a Full Value Award, as
determined by the Committee. The Committee may provide that Dividend Equivalents
be paid or distributed when accrued or be deemed to have been reinvested in
additional shares of Stock, or otherwise reinvested; provided, dividends
(including the proceeds of reinvested dividends) shall be paid or distributed
with respect to a performance-based Award only to the extent the underlying
Award has vested in accordance with the Plan and the applicable Award Agreement,
and all other dividends rights shall be forfeited. An Award of Dividend
Equivalents may or may not be designated as a Qualified Performance-Based Award,
as determined by the Committee.


ARTICLE 12
RESTRICTED STOCK UNITS


12.1.    Grant of RSUs. The Committee is authorized to make Awards of RSUs to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee. All Awards of Restricted Stock shall be evidenced by
an Award Agreement setting forth the terms, conditions and restrictions
applicable to the Award. An Award of RSUs may or may not be designated as a
Qualified Performance-Based Award, as determined by the Committee.
ARTICLE 13
OTHER STOCK-BASED AWARDS


13.1.    Grant of Other Stock-Based Awards. The Committee is authorized, subject
to limitations under applicable law and the provisions of the Plan, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to shares of Stock, as deemed
by the Committee to be consistent with the purposes of the Plan, including
without limitation shares of Stock awarded purely as a “bonus” and not subject
to any restrictions or conditions, convertible or exchangeable debt securities,
other rights convertible or exchangeable into shares of Stock, and Awards valued
by reference to book value of shares of Stock or the value of securities of or
the performance of specified Parents or Subsidiaries. The Committee shall
determine the terms and conditions of such Awards; provided, if dividend
equivalent rights are granted, no payment, distribution or reinvestment of an
accrued dividend on an Award shall be made unless and until each applicable
Performance Objective, if any, has been achieved or satisfied in accordance with
the Plan and the applicable Award Agreement. An Award made pursuant to this
Article 13 may or may not be designated as a Qualified Performance-Based Award,
as determined by the Committee.


ARTICLE 14
CASH AWARDS


14.1.    Grant of Cash Awards. The Committee is authorized to make Cash Awards
to Participants in such amounts and subject to such terms and conditions as may
be selected by the Committee. Cash Awards may be evidenced by an Award Agreement
setting forth the terms, conditions and restrictions applicable to the Award.
The Committee shall determine the terms and conditions of Cash Awards. A Cash
Award may or may not be designated as a Qualified Performance-Based Award, as
determined by the Committee.


12

--------------------------------------------------------------------------------







ARTICLE 15
CODE SECTIONS 409A AND 162(m) PROVISIONS


15.1.    Code Section 409A. Notwithstanding anything in the Plan or in any Award
Agreement to the contrary, to the extent that any amount or benefit that would
constitute “nonqualified deferred compensation” (as defined in Section 409A of
the Code) to a Participant would otherwise be payable or distributable under the
Plan or any Award Agreement solely by reason of the occurrence of a Change in
Control or on account of the Participant’s Disability or separation from
service, such amount or benefit will not be payable or distributable to the
Participant by reason of such circumstance unless (i) the circumstances giving
rise to such Change in Control, Disability or separation from service meet the
description or definition of “change in control event”, “disability” or
“separation from service”, as the case may be, in Section 409A of the Code and
the regulations promulgated thereunder, or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise. Any
payment or distribution of an amount or benefit that would constitute
“nonqualified deferred compensation” (as defined in Section 409A of the Code),
which is made on account of separation from service to a Participant who is a
Specified Employee (as defined in Section 409A of the Code) may not be made
before the date which is six (6) months after the date of the Specified
Employee’s separation from service if the payment or distribution is not exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. This provision does not prohibit the vesting of
any Award or the vesting of any right to eventual payment or distribution of any
amount or benefit under the Plan or any Award Agreement. The Plan and all Awards
made hereunder are intended to be exempt from the provisions of Section 409A of
the Code or, to the extent subject to Section 409A of the Code, comply
with Section 409A of the Code and any authoritative guidance thereunder. The
Plan and all Awards made hereunder shall be interpreted, construed and
administered in accordance with these intentions. Nothing in the Plan shall
provide a basis for any person to take action against the Company or any
affiliate based on matters covered by Section 409A of the Code, including the
tax treatment of any amount paid or Award made under the Plan, and neither the
Company nor any of its affiliates shall under any circumstances have any
liability to any Participant or his beneficiary or estate for any taxes,
penalties or interest due on amounts paid or payable under the Plan, including
taxes, penalties or interest imposed under Section 409A of the Code.


15.2.    Code Section 162(m). Awards issued to Covered Employees under the Plan
generally are intended to be Qualified Performance-Based Awards and shall be
interpreted, construed and administered in accordance with this intention.
However, the Committee reserves the right to issue Awards that are not fully
deductible. Further, because of ambiguities and uncertainties as to the
application and interpretation of Code Section 162(m), no assurance can be
given, notwithstanding the Committee’s efforts, that an Award intended to
satisfy the requirements for deductibility does, in fact, do so. Nothing in the
Plan shall provide a basis for any person to take action against the Company or
any affiliate based on matters covered by Section 162(m) of the Code, including
the tax treatment of any amount paid or Award made under the Plan.


ARTICLE 16
PROVISIONS APPLICABLE TO ALL AWARDS


16.1.    Term of Award. The term of each Award shall be for the period as
determined by the Committee, subject to the terms of the Plan.
    


13

--------------------------------------------------------------------------------





16.2.    Limits on Transfer.


(a)    Except as provided in Section 16.2(b) below, during a Participant’s
lifetime, his or her Awards shall be exercisable only by the Participant. No
Awards may be sold, pledged, assigned, or transferred in any manner other than
by will or the laws of descent and distribution; no Awards shall be subject, in
whole or in part, to attachment, execution or levy of any kind; and any
purported transfer in violation hereof shall be null and void. A Participant may
designate a beneficiary in accordance with procedures established by the
Committee pursuant to Section 16.3 below.


(b)    The Committee may, in its discretion, determine that notwithstanding
Section 16.2(a), any or all Awards shall be transferable to and exercisable by
such transferees, and subject to such terms and conditions, as the Committee may
deem appropriate; provided, however, no Award may be transferred for value (as
defined in the General Instructions to Form S-8).


(c)    Notwithstanding Sections 16.2(a) and (b), an Award may be transferred
pursuant to a domestic relations order that would satisfy Section 414(p)(1)(A)
of the Code if such Section applied to an Award under the Plan, but only if the
tax consequences flowing from the assignment or transfer are specified in said
order, the order is accompanied by signed agreement by both or all parties to
the domestic relations order, and, if requested by the Committee, an opinion is
provided by qualified counsel for the Participant that the order is enforceable
by or against the Plan under applicable law, and said opinion further specifies
the tax consequences flowing from the order and the appropriate tax reporting
procedures for the Plan.


16.3.    Beneficiaries. Notwithstanding Section 16.2, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been properly designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Company.


16.4.    Stock Certificates. All Stock issued under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate to reference restrictions applicable to the Stock.




14

--------------------------------------------------------------------------------





16.5.    Acceleration Following a Change in Control. Except as otherwise
provided in the Award Agreement, upon termination of a Participant’s employment
by the Company without Cause or by the Participant for Good Reason within
twenty-four (24) months following the occurrence of a Change in Control or to
the extent the surviving entity does not assume such Awards or substitute in
lieu thereof similar awards relating to the stock of such surviving entity
having an equivalent then-current value and remaining term, provided that such
stock must be listed, quoted, or traded on a national securities exchange or
automated quotation system, all outstanding Options, SARs, and other Awards in
the nature of rights that may be exercised automatically shall become fully
exercisable and all restrictions (other than Performance Objectives) on all
outstanding Awards automatically shall lapse. With respect to Performance
Objectives applicable to any Award for which the performance period is not
complete, the Committee shall have the discretionary authority to determine
whether, and if so, the extent to which, (1) the performance period or the
Performance Objectives shall be deemed to be satisfied or waived following a
Change in Control, and (2) the Performance Objectives shall be modified,
adjusted or changed on account of the Change in Control.
16.6.    Acceleration for any Other Reason. Regardless of whether an event has
occurred as described in Section 16.5 above, and subject to the restrictions on
Qualified Performance-Based Awards, the Committee may in its sole discretion at
any time accelerate the vesting provisions and/or waive the forfeiture
provisions applicable to any Award or determine that all or a portion of a
Participant’s Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully or partially exercisable, and that all or a part
of the restrictions on all or a portion of the outstanding Awards shall lapse,
and that any Performance Objectives with respect to any Awards held by that
Participant shall be deemed to be wholly or partially satisfied, in each case,
as of such date as the Committee may, in its sole discretion, declare. The
discretion of the Committee in the preceding sentence shall be limited to the
death, disability or Retirement of a Participant; provided, however that the
Committee may exercise such discretion for any reason with respect to Awards of
up to five percent (5%) of the shares available for Awards under Section 5.1.
The Committee may discriminate among Participants and among Awards granted to a
Participant in exercising its discretion pursuant to this Section 16.6. Any such
determinations by the Committee shall be final and binding on all parties.


16.7.    Effect of Acceleration. If an Award is accelerated under Section 16.5
or 16.6, the Committee may, in its sole discretion, provide (i) that the Award
will expire after a designated period of time after such acceleration to the
extent not then exercised, (ii) that the Award will be settled in cash rather
than Stock, (iii) that the Award will be assumed by another party to the
transaction giving rise to the acceleration or otherwise be equitably converted
in connection with such transaction, (iv) that the Award may be settled by
payment in cash or cash equivalents equal to the excess of the Fair Market Value
of the underlying stock, as of a specified date associated with the transaction,
over the exercise price of the Award, (v) that, in the event of a Change in
Control, an Award may be cancelled without payment if Fair Market Value of the
underlying Stock, as of a specified date associated with such event, does not
exceed the exercise price of the Award or (vi) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.


16.8.    Lapse or Forfeiture at or Following Termination of Employment. Except
as otherwise provided in an Award Agreement or as otherwise determined by the
Committee pursuant to the provisions of Section 16.6, the following lapse and
forfeiture provisions shall apply upon a Participant’s termination of
employment.


(a)    Termination for Cause. Any outstanding Award, including, without
limitation, Awards that are unvested, vested and unexercised, or subject or not
subject to restrictions, shall automatically and immediately lapse and be
forfeited if the Participant’s employment is terminated by the Company for
Cause.


(b)    Other Termination-Options and SARs. Upon a Participant’s termination for
any reason, the unvested portion of any outstanding Options and SARs shall
terminate and be forfeited. The vested portion of any outstanding Options and
SARs at the time of a Participant’s termination for reasons other than for Cause
shall continue to be exercisable by the Participant (or the Participant’s estate
in the event of the Participant’s death) during the period set forth in the
following chart, but in no event later than ten years from the Grant Date. At
the end of such continuing exercise period, the unexercised Options and SARs
shall terminate and be forfeited.




15

--------------------------------------------------------------------------------





Reason for
Termination
Continuing
Exercise Period


Disability


1 year following termination


Death (Including death during the applicable continuing exercise period
following termination for another reason)


1 year following death








Retirement


Lesser of the Original Term of Option or SAR or 3 Years


Reason Other Than Death, Disability, Retirement or Cause


90 days following termination





(c)    Other Terminations - Restricted Stock, Performance Shares, Performance
Units or other Awards. The following shall apply with respect to outstanding
Awards of Restricted Stock, Performance Shares, Performance Units or other
Awards which are unvested, unused or otherwise not immediately distributable at
the time of a Participant’s termination of employment for reasons other than
Cause:
(i)    If the Participant’s employment is terminated by reason of death
or Disability, then all restrictions (other than Performance Objectives) shall
lapse, and, subject to the attainment of applicable Performance Objectives
(which may be waived or modified by the Committee to the extent set forth
below), the unearned or unvested portion of the Award shall become immediately
vested, earned and nonforfeitable, and shall be distributed to the Participant
(or the Participant’s beneficiary in the event of the Participant’s death) as
soon as reasonably practical following such termination, and in any event within
90 days thereof or of the end of the performance period, as applicable.
(ii)    If the Participant’s employment is terminated by reason of Retirement,
then the restrictions (other than Performance Objectives) shall lapse, and,
subject to the attainment of applicable Performance Objectives (which may be
waived or modified by the Committee to the extent set forth below), the unearned
or unvested portion of the Award shall become partially vested, earned and
nonforfeitable according to the following formula: The portion that becomes
vested, earned and nonforfeitable shall equal the number of shares of Stock
granted as of the Grant Date multiplied by the ratio of (i) the number of full
months that have elapsed from the Grant Date to the date of the Participant’s
Retirement, to (ii), the number of full months contained in the original term of
the Award.
(iii)    If the Participant’s employment is terminated for any reason other than
by reason of death, Disability, or Retirement then the restricted, unvested or
unearned portion of the Award shall automatically and immediately be cancelled
and forfeited.


With respect to any Award subject to Performance Objectives, the Committee shall
have the discretion, in the event of a termination described in (i) or (ii)
above during the applicable Performance Period, to waive and/or modify the
Performance Objectives based on any conditions that the Committee deems
reasonable, including but not limited to the formula in (ii) above or the
performance status as of the termination date; provided, however, with respect
to any Qualified Performance-Based Award and a termination described in (ii)
above, the satisfaction of the Performance Objectives shall only be determined
based on achievement during the performance period as originally established.
Any Restricted Stock resulting from determination of performance pursuant to
this paragraph shall vest and all other restrictions thereon shall lapse at the
time the performance is determined.
(d)    Determinations upon Leaves of Absence. Whether military, government or
other service or other leave of absence shall constitute a termination of
employment shall be determined in each case by the Committee at its discretion,
and any determination by the Committee shall be final and conclusive. The
Committee may in its sole discretion take any further action that it deems to be
equitable under the circumstances or in the best interests of the Company,
including, without limitation, waiving or modifying any limitation or
requirement with respect to any Award under the Plan. The period of any leave of
absence shall not be credited for vesting purposes unless otherwise determined
by the Committee.
 


16

--------------------------------------------------------------------------------





(e)    Cancellation for Violation of Non-Compete. Without limiting the
Committee’s discretion to cancel any Award at any time, the Committee shall have
full power and authority to cancel an Award if the Participant, while employed
by the Company or a Subsidiary or within a period which begins on the date of
termination of employment and ends on the date which is one year later, engages
in any activity which is in direct competition with the Company or solicits
other employees or customers of the Company or its Subsidiaries in a competitive
business venture. Whether a Participant has engaged in such conduct shall be
determined by the Committee in its sole discretion, taking into account any
determination by the Company that the Participant has acted in violation of a
non-compete or non-solicitation agreement with or obligation to the Company or a
Subsidiary.
 
16.9.    Performance Objectives. The Committee may determine that any Award
granted pursuant to the Plan to a Participant (including, but not limited to,
Participants who are Covered Employees) shall be determined solely or partially
on the basis of Performance Objectives. If a Qualified Performance-Based Award
is made on the basis of Performance Objectives, the Committee shall establish
objectives prior to the beginning of the period for which such Performance
Objectives relate (or such later date as may be permitted under Code Section
162(m) or the regulations thereunder). Any payment of an Award granted with
Performance Objectives, including any Qualified Performance-Based Award, shall
be conditioned on the determination of the Committee in each case that the
Performance Objectives and any other material conditions have been satisfied.
The Committee’s determination shall be reflected in the Committee’s minutes, and
shall be based on receipt of a written certification from the Company’s Human
Resources Department that the Performance Objectives and any other material
conditions have been satisfied.


Except in the case of Disability or death of the Participant, or upon the
occurrence of a Change in Control, no Qualified Performance-Based Award held by
a Covered Employee or by an employee who in the reasonable judgment of the
Committee may be a Covered Employee on the date of payment, may be amended, nor
may the Committee exercise any discretionary authority it may otherwise have
under the Plan with respect to a Qualified Performance-Based Award under the
Plan, in any manner to waive the achievement of the applicable Performance
Objective or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) exemption.
Performance periods established by the Committee for a Qualified
Performance-Based Award may be as short as three months and may be any longer
period.


    If a Participant is promoted, demoted or transferred to a different business
unit or function during a performance period, the Committee may determine that
the specified Performance Objectives are no longer appropriate and may (i)
modify, adjust, change or eliminate the Performance Objectives or the applicable
performance period as it deems appropriate to make such criteria and period
comparable to the initial Performance Objectives and period, or (ii) make a cash
payment to the Participant in an amount determined by the Committee. The
foregoing two sentences shall not apply with respect to an Award that is
intended to be a Qualified Performance-Based Award if the recipient of such
Award (a) was a Covered Employee on the date of the modification, adjustment,
change or elimination of the Performance Objective or performance period, or (b)
in the reasonable judgment of the Committee, may be a Covered Employee on the
date the Award is expected to be paid.


16.10.    Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or a Subsidiary as a result of a
merger or consolidation of the former employing entity with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the former employing entity. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.


ARTICLE 17
CHANGES IN CAPITAL STRUCTURE


17.1.    General. In the event an extraordinary cash dividend, stock dividend,
stock-split or a combination or consolidation of the outstanding stock of the
Company into a lesser number of shares is declared upon the Stock, the
authorization limits under Sections 5.1 and 5.4 shall be increased or decreased
proportionately, and the shares of Stock then subject to each Award shall be
increased or decreased proportionately without any change in the aggregate
purchase price therefore; provided if the Committee elects to grant Dividend
Equivalents with respect to an extraordinary cash dividend, the associated
Awards shall not be adjusted pursuant to this Section. In the event the Stock
shall be changed into or exchanged for a different number or class of shares of
stock or securities of the Company or of another corporation, whether through
reorganization, recapitalization, reclassification, share exchange, spin-off,
stock split-up, combination or exchange of shares, merger or consolidation, the
authorization limits under Sections 5.1 and 5.4 shall be adjusted
proportionately, and there shall be substituted for each such share of Stock
then subject to each Award the number and class of shares into which each
outstanding share of Stock shall be so exchanged, all without any change in the
aggregate purchase price for the shares then subject to each Award.




17

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary, upon the occurrence or in anticipation
of such an event, the Committee may, in its sole discretion, provide (i) that
Awards will be settled in cash rather than Stock, (ii) that Awards will be
assumed by another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iii) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Award, (iv) that
performance targets and performance periods for Awards will be modified
consistent with Code Section 162(m) where applicable, or (v) any combination of
the foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.


ARTICLE 18
AMENDMENT, MODIFICATION AND TERMINATION


18.1.    Amendment, Modification and Termination. The Committee shall have the
power to amend, suspend or terminate the Plan at any time, provided that any
such termination of the Plan shall not adversely affect Awards outstanding under
the Plan at the time of termination. Notwithstanding the foregoing, an amendment
will be contingent on approval of the Company’s stockholders to the extent
required by law or by the rules of any stock exchange or automated quotation
system on which the Company’s securities are traded or to the extent it relates
to the repricing limitations set forth in Sections 7.1(a) or 8.1(a)(2) of the
Plan.


18.2.    Awards Previously Granted. The Committee may amend any outstanding
Award in whole or in part from time to time. Any such amendment which the
Committee determines, in its sole discretion, to be necessary or appropriate to
conform the Award to, or otherwise satisfy, any legal requirement (including
without limitation the provisions of Code Sections 162(m) or 409A or the
regulations or rulings promulgated thereunder, as well as any securities laws
and the rules of any applicable securities exchanges), may be made retroactively
or prospectively and without the approval or consent of the Participant.
Additionally, the Committee may, without the approval or consent of the
Participant, make adjustments in the terms and conditions of an Award in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company in order to prevent the dilution or
enlargement of the benefits intended to be made available pursuant to the Award.
Any materially adverse amendments or adjustments to Awards not expressly
contemplated in the two preceding sentences may be made by the Committee with
the consent of the affected Participant(s).


ARTICLE 19
GENERAL PROVISIONS


19.1.    Recoupment. Awards granted hereunder, any Stock and/or cash distributed
to a Participant pursuant to the exercise or vesting of an Award, and any
proceeds received by a Participant upon the sale of any such Stock, shall be
subject to recoupment by the Company pursuant to, and in accordance with, the
terms of the Company’s Compensation Recoupment Policy, as it may be amended from
time to time, which policy is hereby incorporated in the Plan by reference.
19.2.    No Rights to Awards. No eligible individual shall have any claim to be
granted any Award under the Plan, and neither the Company nor the Committee is
obligated to treat eligible individuals uniformly, and determinations made under
the Plan may be made by the Committee selectively among eligible individuals who
receive, or are eligible to receive, Awards.


19.3.    No Stockholder Rights. No Award gives the Participant any of the rights
of a stockholder of the Company unless and until shares of Stock are in fact
issued to such person in connection with such Award.


19.4.    Tax Withholding. Participants shall be responsible to make appropriate
provision for all taxes required to be withheld in connection with any Award or
the transfer of shares of Stock pursuant to the Plan. The Company or any Parent
or Subsidiary shall have the authority and the right to deduct or withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local or foreign taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the Plan. Accordingly, the Company shall have the right
to retain from the payment under an Award the number of shares of Stock or a
portion of the value of such Award equal in value to the amount of any required
withholdings. With respect to withholding required upon any taxable event under
the Plan, the Committee may, at the time the Award is granted or thereafter,
require or permit, including at the Participant’s election, that any such
withholding requirement be satisfied, in whole or in part, by withholding shares
of Stock having a Fair Market Value on the date of withholding equal to the
amount required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes. Additionally, if the Committee so
determines, the Participant may deliver to the Company unrestricted shares which
have been held by the Participant for at least six (6) months, or any other
shorter or longer period as necessary to avoid the recognition of an expense
under generally accepted accounting


18

--------------------------------------------------------------------------------





principles, to satisfy any additional tax obligations owed by the Participant.
The Company shall have the authority to require a Participant to remit cash to
the Company in lieu of the surrender or withholding of shares of Stock for taxes
if the surrender or withholding for such purpose would result in adverse tax or
accounting implications for the Company.


19.5.    No Right to Continued Service. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Parent or Subsidiary to terminate any Participant’s employment or status as
an officer or director at any time, nor confer upon any Participant any right to
continue as an employee, officer or director of the Company or any Parent or
Subsidiary, whether for the duration of the Participant’s Award or otherwise.


19.6.    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Parent or Subsidiary. The Plan
is not intended to be subject to the Employee Retirement Income Security Act of
1974.


19.7.    Indemnification. To the extent allowable under applicable law, each
member of the Committee and the Board and any employee of the Company acting
pursuant to delegated authority and any counsel or advisor to the foregoing
persons shall be indemnified and held harmless by the Company from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such persons in connection with or resulting from any claim, action, suit, or
proceeding to which such person may be a party or in which he may be involved by
reason of any action or failure to act under the Plan (except for willful
misconduct) and against and from any and all amounts paid by such person in
satisfaction of judgment in such action, suit, or proceeding against him
provided he gives the Company an opportunity, at its own expense, to handle and
defend the same before he undertakes to handle and defend it on his own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.


19.8.    Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Parent or Subsidiary unless provided otherwise in such other plan.


19.9.    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Parents or Subsidiaries.
    
19.10.    No Fiduciary Relationship. Nothing contained in the Plan, and no
action taken pursuant to the provisions of the Plan, shall create or shall be
construed to create a trust of any kind, or a fiduciary relationship between the
Committee, the Company or its affiliates, or their officers or other
representatives or the Board, on the one hand, and the Participant, the Company,
its Affiliates or any other person or entity, on the other.


19.11.    Fractional Shares. No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down.


19.12.    Government and Other Regulations. The obligation of the Company to
make payment of Awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Company shall be under no obligation to register under the
1933 Act, or any state securities act, any of the shares of Stock paid under the
Plan. The shares paid under the Plan may in certain circumstances be exempt from
registration under the 1933 Act, and the Company may restrict the transfer of
such shares in such manner as it deems advisable to ensure the availability of
any such exemption. Payment of an Award hereunder may be delayed in the sole
discretion of the Committee if the Committee reasonably anticipates that payment
of the Award would violate Federal securities law or other applicable law;
provided that payment shall be made at the earliest date that the Committee
reasonably anticipates that making the payment will not cause such violation.


19.13.    Governing Law. To the extent not governed by federal law, the Plan and
all Award Agreements shall be construed in accordance with and governed by the
laws of the State of Delaware.


19.14.    Additional Provisions. Each Award Agreement may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.




19

--------------------------------------------------------------------------------





19.15.    Foreign Participants. In order to facilitate the making of any grant
or combination of grants under the Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by or perform services for the Company or any Subsidiary outside of the
United States of America, as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose, provided that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of the Plan, as then in effect, unless the Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.


19.16.    No Limitations on Rights of Company. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume Awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer shares of Stock to a Subsidiary or a Parent, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary or Parent will transfer such shares of Stock
to a Participant in accordance with the terms of an Award granted to such
Participant and specified by the Committee pursuant to the provisions of the
Plan.
19.17.    Limitations on Awards Granted to Non-Employee Directors. The maximum
Grant Date Fair Market Value, as determined by the Committee, of the equity
Awards granted to any Non-Employee Director in any Plan Year shall not exceed
$300,000. The maximum aggregate amount, as determined by the Committee, of the
Cash Awards granted to any Non-Employee Director in any Plan Year also shall not
exceed $300,000. The equity and cash award limits shall be applied separately,
so that the aggregate Grant Date Fair Market Value of all Awards granted to a
Non-Employee Director in any Plan Year shall not exceed $600,000; provided,
however, such limits shall not apply to any compensation resulting from
non-preferential dividends or dividend equivalents associated with outstanding
equity awards.


19.18.    Payment Deferrals. The Committee, either at the time of grant or by
subsequent amendment, may require or permit deferral of the payment of Awards
under such rules and procedures as it may establish; provided, however, that any
Options, SARs, and similar Other Stock-Based Awards that are not otherwise
subject to Section 409A of the Code but would be subject to Section 409A of the
Code if a deferral were permitted, shall not be subject to any deferral. The
Committee also may provide that deferred settlements include the payment or
crediting of interest or other earnings on the deferred amounts, or the payment
or crediting of Dividend Equivalents where the deferred amounts are denominated
in Stock equivalents. Any deferral and related terms and conditions shall comply
with Section 409A of the Code and any authoritative guidance thereunder.






20